Title: To George Washington from Thomas Fielder, 29 August 1793
From: Fielder, Thomas
To: Washington, George



Honorable sir
Kensington 29th Augt 1793

Your favor of Twenty Dollars on Loan I recieve with gratitude, I regreted much that though I kept my appointment with Mr Henry Sheaf my utmost exertions were not sufficient to be in time to explain to your Excellency how far the utility of my Machine for improving Agriculture extends, the experience of which has only been obtain’d by my accurately observing on its operations, as I understand by Mr Powell that you intend me the Honor of making one for your Estate, if admissable to favor me with an opportunity of being farther explanatory it will be duly acknowledg’d by Honble sir yr much Oblig’d & Most Obedt

Thos Fielder

